ORDER

By opinion filed September 17, 1993, this court suspended Richard W. Copeland from the practice of law for a period of 90 days. The suspension order provided that Copeland could not be reinstated to the practice of law until he had complied with certain terms contained therein. Copeland has now filed with this court an affidavit stating that he has complied with the terms of the suspension order. The Director of the Office of Lawyers Professional Responsibility likewise has notified this court that Copeland has complied with the terms of the suspension order.
*452The. court, having considered the affidavit of Richard W. Copeland and the submission of the Director,
NOW ORDERS, that Richard W. Copeland hereby is reinstated to the practice of law effective immediately.
/s/ Alexander M. Keith Chief Justice